Citation Nr: 0317427	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  93-01 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
foot injury, evaluated as 20 percent disabling from May 18, 
1992, and as 10 percent disabling previously.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney-
at-Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1951 to 
June 1953, and from August 1955 to August 1958.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The veteran was afforded a hearing before a hearing officer 
at the RO in March 1992.  The veteran subsequently testified 
before the undersigned member of the Board at a hearing held 
in Washington, DC, in September 1993.  Transcripts of both 
hearings have been associated with the claims folder.

When this case was most recently before the Board in June 
2002, the Board denied the veteran's appeal.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2003 the 
Court granted a joint motion for remand and vacated the 
Board's decision.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The veteran questions whether the duty to notify has been 
fully satisfied in his case.  The veteran also argues that 
although the Board concluded that a separate rating for 
hallux valgus deformity was not in order because there was no 
evidence that such was severe in nature, a physician has not 
commented on the severity of his hallux valgus deformity.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Additionally, the veteran maintains that a separate rating 
may be warranted for Morton's neuroma, pointing out that his 
right great toe disability involves a different part of his 
right foot than that affected by the Morton's neuroma between 
the third and fourth toes of his right foot.

The Board notes that the veteran submitted current medical 
evidence consisting of VA progress notes.  The veteran has 
not waived his right to have this evidence considered by the 
RO.  

In light of the above circumstances, the case is REMANDED to 
the RO for the following:  

1.  The RO should issue the veteran a 
VCAA notice letter with regard to his 
claim of entitlement to an increased 
rating for residuals of right foot 
injury.  The RO must also inform the 
veteran that any evidence and information 
submitted in response to the letter must 
be received by the RO within one year of 
the date of the RO's VCAA notice letter.

If the veteran identifies additional 
evidence, the RO should take appropriate 
steps to obtain such evidence.

If the RO is unsuccessful in obtaining 
any records identified by the veteran, it 
should so inform the veteran and his 
representative, and request them to 
provide a copy of such records.

2.  Upon completion of the above-directed 
development, the veteran should be afforded 
an examination by a podiatrist to determine 
the extent of his right foot disability.  
The claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  

The examiner should describe all 
symptomatology and functional impairment 
due to the service-connected right great 
toe disability and Morton's neuroma 
between the third and fourth toes of the 
right foot.  The examiner should 
specifically indicate whether the hallux 
valgus deformity is moderate, moderately 
severe or severe.  The examiner should 
also provide an opinion as to whether the 
overall impairment of the right foot from 
the service-connected right great toe 
disability and Morton's neuroma is 
moderate, moderately severe or severe.  

Any indicated studies, including range of 
motion testing in degrees, should be 
performed.

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  

The examiner should also describe any 
additional functional impairment which 
occurs on repeated use or during flare-
ups (if the veteran describes flare-ups).  
The examiner should also provide an 
opinion concerning the impact of this 
disability on the veteran's ability to 
work.

The rationale for all opinions expressed 
should be clearly set forth in the 
examination report.

3.  The RO should also undertake any 
other indicated development and 
readjudicate the veteran's claim in light 
of the evidence received since the 
issuance of the supplemental statement of 
the case in August 1999.  The RO should 
specifically consider whether it would be 
to the veteran's advantage to separately 
rate the components of the veteran's 
service-connected right foot disability.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action.  The veteran need take no action 
until he is otherwise notified by the RO.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




